FILED

UNITED STATES DISTRICT COURT APR .. 3 

FOR THE DISTRICT OF COLUMBIA
Clark. u.s. District 8. Bankruptcy

Courts for the District of Columbia
Melinda McKinzie, )
)
Plamtlff’ 3 Case: 1:15-cv—00483 Jury Demand
V_ ) Assigned To : Unassigned
) Assign. Date : 4/3/2015 I I
Barack Hussein «Barry Obama et a,” ) Description: Pro Se Gen. CIVIl (F Deck)
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on review of the plaintiffs pro se complaint and
application to proceed in forma pauperis. The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § 1915(e), which requires the Court to dismiss a complaint upon
a determination that it, among other grounds, is frivolous or fails to state a claim upon which
relief can be granted.

Plaintiff, a District of Columbia resident, has ﬁled an action captioned “Petition for
Injunctive Relief and Monetary Relief,” which she has already amended. Plaintiff claims to be
“the abducted daughter of Faisal bim Abdulaziz al Saud, Kingdom of Saudi Arabia.” Am. Pet.
at 2. She sues, among other individuals, President Barack Obama, his wife Michelle Obama,
FBI Director James B. Comey, and Secretary of Defense Ash Carter. Plaintiff seeks a total of $2
trillion in monetary damages. See id. at 2, 43.

Plaintiff alleges that she “has suffered serious, permanent injuries,” including a broken
back, crushed feet and ankles, teeth loss, multiple brain injuries, and psychological injuries, all

“at the direction of the Defendants named herein and each of them.” Am. Pet. 11 3. Plaintiff
l

(/V) 6

claims that such occurred “to force [her] to make false statements against persons associated with
the Kingdom of Saudi Arabia.” Id. 11 2. In addition, plaintiff alleges that the named defendants
“are working to force contact between Plaintiff and [an individual] . . . complicit in the bombing
of Murrah Federal on 04-19-95,” of which plaintiff alleges she was the target.” Id. 1111 10, 12.
The 44-page petition is replete with incredulous accusations and allegations that are simply

incomprehensible. As an example of the latter, plaintiff states:

With regard to the bombing of Murrah Federal, the date 04—19-95 identiﬁes
Barack Hussein Obama, 01-20-09. Two branches, a slash and a lollipop,
among other things identiﬁes with Obama’s distant slave relative Punch.
Anthrax identiﬁes Punch Slave. Anthrax communicates the Boston Marathon
bombing, 117, on 04-15—13. Plaintiff was being punched to identify the
Defendants Barack and Michelle Obama and to communicate war crimes and
crimes against humanity.

Compl. 11 13.

The instant petition presents the type of fantastic and delusional scenarios warranting
dismissal of the case under section 1915(e)(2)(B)(i) as frivolous. Neitzke v. Williams, 490 US.
319, 325 (1989); see Best v. Kelly, 39 F.3d 328, 330—31 (DC. Cir. 1994) (a court may dismiss
claims that are “essentially ﬁctitious”-— for example, where they suggest “bizarre conspiracy
theories . . . [or] fantastic government manipulations of their will or mind”) (citations and
internal quotation marks omitted); Crisaﬁ v. Holland, 655 F.2d 1305, 1307-08 (DC. Cir. 1981)
(“A court may dismiss as frivolous complaints . . . postulating events and circumstances of a
wholly fanciful kind”). Furthermore, actions that lack “an arguable basis in law and fact” also

are subject to dismissal as frivolous. Brandon v. District of Columbia Bd. of Parole, 734
F.2d 56, 59 (DC. Cir. 1984). A separate order of dismissal accompanies this Memorandum

Opinion.

  
     

Un' ed States istrict Judge

Date: April ’1. ,2015